Citation Nr: 1549047	
Decision Date: 11/20/15    Archive Date: 11/25/15

DOCKET NO.  10-45 786	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for tuberculosis.

2.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for chronic upper respiratory infections with pleurisy.

3.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for asbestosis with pleural plaques and co-existing chronic obstructive pulmonary disease (COPD) as a result of asbestos exposure.
 
4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for residuals of a perforated right ear drum.

6.  Entitlement to service connection for chronic upper respiratory infections with pleurisy. 
7.  Entitlement to service connection for asbestosis with pleural plaques and COPD as a result of asbestos exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his daughter


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from November 1951 to October 1955.

This matter comes to the Board of Veterans' Appeal (Board) on appeal from September 2009 and June 2011 rating decisions of the Department of Veterans Affairs Regional Office in Cleveland, Ohio.  

In August 2015, the Veteran and his daughter testified at a hearing before the undersigned and a transcript of that hearing has been associated with the record.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

Initially, the Board notes that it received additional evidence from the Veteran since the issuance of the January 2015 supplemental statement of the case.  Nonetheless, the Board finds that it may adjudicate the claims to the extent outlined below without first obtaining a waiver of agency of original jurisdiction (AOJ) review or AOJ review of this evidence because the below adjudication is not prejudicial to the Veteran. 

The claim of service connection for chronic upper respiratory infections with pleurisy and the claim for asbestosis with pleural plaques and COPD as a result of asbestos exposure are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In April 2015, after perfecting his appeal of the denial of his application to reopen his claim of service connection for tuberculosis and his claims of service connection for bilateral hearing loss and residuals of a perforated right ear drum, but prior to the promulgation of a Board decision, the Veteran notified VA that he wanted to withdraw his appeal as to these three claims.

2.  A May 2008 rating decision most recently denied the Veteran's application to reopen a claim of service connection for chronic upper respiratory infections with pleurisy and the claim for asbestosis with pleural plaques and COPD as a result of asbestos exposure and this decision is final.  

3.  Evidence received since the time of the final May 2008 rating decision is new, related to an unestablished fact necessary to substantiate the claims, and raises a reasonable possibility of substantiating the claim of service connection for chronic upper respiratory infections with pleurisy and the claim for asbestosis with pleural plaques and COPD as a result of asbestos exposure.



CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal as to the application to reopen a claim of service connection for tuberculosis have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for withdrawal of a Substantive Appeal as to the claim of service connection for bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

3.  The criteria for withdrawal of a Substantive Appeal as to the claim of service connection for residuals of a perforated right ear drum have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

4.  The May 2008 rating decision that denied applications to reopen a claim of service connection for chronic upper respiratory infections with pleurisy and the claim for asbestosis with pleural plaques and COPD as a result of asbestos exposure is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

5.  Evidence submitted to reopen the claim of service connection for chronic upper respiratory infections with pleurisy and the claim for asbestosis with pleural plaques and COPD as a result of asbestos exposure is new and material and therefore the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  
As the below decision either dismisses claims the Veteran withdrew or grants the Veteran's claims to reopen, the Board finds that a discussion of the VCAA is not required.   

The Withdrawn Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

Here in April 2015, after perfecting his appeal of the denial of his application to reopen his claim of service connection for tuberculosis and his claims of service connection for bilateral hearing loss and residuals of a perforated right ear drum, but prior to the promulgation of a Board decision, the Veteran notified VA that he wanted to withdraw his appeal as to these three issues.  Therefore, there remains no allegation of error of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review them and they are dismissed.

The Claims to Reopen

The Veteran and his representative contend, in substance, that the claimant is entitled service connection for chronic upper respiratory infections with pleurisy and asbestosis with pleural plaques and COPD as a result of asbestos exposure while serving on the U.S.S. Shenandoah from May 1953 to 1955 while on active duty.  Specifically, he testified that while working in the laundry room he was exposed to dust/asbestos that was shaken off the pipes every time the ship fired its 5 inch guns.  He also testified that the same thing happened in his living quarters and he would frequently have to brush dust/asbestos from his bunk.  He thereafter testified that he was exposed to asbestos handling the laundry from the men who worked in the ships engine room.  Lastly, the Veteran testified that he did not work post-service in an occupation that would expose him to asbestosis so the only source of his exposure was the time he served in the Navy.

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

With the above criteria in mind, the record shows that since the Veteran's October 1955 separation from active duty VA has denied in one form or another his various claims of service connection for lung disorders, to include the current claim for chronic upper respiratory infections with pleurisy and the claim for asbestosis with pleural plaques and COPD as a result of asbestos exposure, on seven (7) occasions.  See rating decisions dated in January 1957, February 1982, March 1990, November 2005, March 2006, September 2006, and May 2008.  In this regard, the Board has characterized the Veteran's current claims as applications to reopen because, while the January 1957 rating decision specifically denied a claim of service connection for pleurisy, the subsequent February 1982 rating decision denied his claim of service connection for all "chest conditions" and his March 1990 rating decision denied his claim of service connection for all "lung conditions."  Moreover, while a review of the record on appeal shows that in the first post-service year following some of these rating decisions VA received statements from the Veteran and/or medical evidence, the Board finds that none of these records constituted new and material evidence.  See 38 C.F.R. § 3.156(b).  In addition, the record does not show that the Veteran appealed any of these rating decisions.  Accordingly, the Board finds that the January 1957, February 1982, March 1990, November 2005, March 2006, September 2006, and May 2008 rating decisions are final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Board notes that the above rating decisions show that VA first denied the Veteran's claims because the record did not show his being diagnosed with a lung disorder.  The later rating decisions show that VA continued to deny the Veteran's applications to reopen because, while he had been diagnosed with lung disorders, there was no medical evidence of a relationship between the diagnosed lung disorders and his military service.  

Since the May 2008 decision VA has received, among other additional evidence, a May 2009 treatment record from Dr. Linas F. Vaitkus in which it was opined that the Veteran, as to his asbestosis, ". . .  had symptoms from the VA forty years, possibly asbestos being on a Korean ship for four years."  Similarly, in an October 2015 letter from James G. Epstein, M.D., it was opined as follows:

[The Veteran] . . . has been my patient for over 20 years.  He suffers from asbestosis, COPD, emphysema, asthmatic bronchitis, and frequent infections of his lungs (bronchitis and pneumonia).
These recurrent infections started while he was on the USS Shenandoah.  The medical records show his having been diagnosed with pneumonia (by 03/19/1953 chest x-ray) and a second febrile lung infection (with no chest x-ray done) on 01/02/1954 . . .

Therefore, because the credibility of the newly presented evidence is to be presumed (see Justus, supra) and one element that was missing from the record at the times of the earlier final decision was a medical opinion linking the Veteran's post-service lung disorders to his military service, the Board finds these statements are new and material evidence.  See Shade, supra.  Thus, the Board finds that the claims are reopened.


ORDER

The appeal of the denial of the application to reopen the claim of service connection for tuberculosis is dismissed.

The appeal of the denial of the claim of service connection for bilateral hearing loss is dismissed.

The appeal of the denial of the claim of service connection for residuals of a perforated right ear drum is dismissed.

New and material evidence having been received, the Veteran's claim of service connection for chronic upper respiratory infections with pleurisy is reopened; to that extent only the appeal is granted.

New and material evidence having been received, the Veteran's claim of service connection for compensation purposes for asbestosis with pleural plaques and COPD as a result of asbestos exposure is reopened; to that extent only the appeal is granted.

REMAND

As to the newly reopened claims of service connection for chronic upper respiratory infections with pleurisy and asbestosis with pleural plaques and COPD as a result of asbestos exposure, while Dr. Vaitkus opined in May 2009 that the Veteran's asbestosis was possible due to his military service and Dr. Epstein opined, in substance, in October 2015 that all of his lung disorders were due to his military service, the Board does not find these opinions adequate.  The Board has reached this conclusion because the examiners did not provide a basis for their opinions.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion.").  Therefore, the Board finds that a remand to obtain needed medical opinion evidence is required.  See 38 U.S.C.A. § 5103(d) (West 2014).

While the appeal is in remand status, VA should also obtain and associate with the claims file any outstanding medical records.  See 38 U.S.C.A. § 5103A(b) (West 2014).  

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's post-January 2012 treatment records from the Columbus VA Medical Center.  

2.  After obtaining authorizations from the Veteran, associate with the claims file any identified and outstanding contemporaneous private treatment records including post-March 2013 treatment records from Southwest General Hospital, post-September 2013 treatment records from Dr. Vaitkus, and post-July 2013 treatment records from Dr. Epstein.
3.  After undertaking the above development to the extent possible, provide the Veteran with a VA examination to determine the origins or etiology of all current lung disorders.  The claims folder should be made available to and reviewed by the examiner.  After a review of the claims file and an examination of the Veteran, the examiner should provide answers to the following questions:

(a)  What are the diagnoses of the Veteran's lung disorders? 

(b)  Is it at least as likely as not that any diagnosed lung disorder, to include chronic upper respiratory infections with pleurisy and asbestosis with pleural plaques and COPD, was due to military service and/or has continued since that time?

In providing the requested opinions, the examiner should take into account the fact that the Veteran is credible to report on what he can feel and see even when not documented in his medical records.  

In this regard, the examiner should specifically discuss the Veteran's lay claims regarding having ongoing problems with his lungs since service; the latency period between exposure to asbestos and developing lung disorders; the use of asbestos as an insulation on Naval ships in the 1950's; the Veteran's post-service work history, Dr. Vaitkus' opinion regarding his current asbestosis possibly being due to his military service; and Dr. Epstein's opinion regarding his current lung disorders being due to his military service.

In providing the requested opinions, the examiner must not rely solely on negative evidence as the sole basis for any opinion.

The examination report must include a complete rationale for all opinions expressed.  

If the examiner feels that any of the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).

4.  After undertaking any other needed development, readjudicate the appeal.  If any benefit sought on appeal is not granted in full, the Veteran should be provided a supplemental statement of the case (SSOC) that includes notice of all relevant laws and regulations as well as citation to all evidence added to the claims file since the January 2015 SSOC.  A reasonable period of time should be allowed for response before the appeal is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).







______________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


